Citation Nr: 1018652	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
retinal detachment with impaired vision.

2.  Entitlement to a rating in excess of 10 percent for 
headaches.

3.  Entitlement to a compensable rating for facial 
hyperthesia.

4.  Entitlement to service connection for degenerative disc 
disease, spine (hereinafter, "low back disorder").

5.  Entitlement to service connection for degenerative joint 
disease, bilateral knees (hereinafter, "bilateral knee 
disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 
1973, and from March 1978 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 2004 
and April 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  By the 
December 2004 rating decision, the RO found that increased 
ratings were not warranted for the Veteran's service-
connected headaches and facial hyperthesia.  His other 
appellate claims were denied by the April 2005 rating 
decision.

The RO in Montgomery, Alabama, currently has jurisdiction 
over the Veteran's VA claims folder.

The Board notes that the Veteran also perfected an appeal to 
the decision that new and material evidence had not been 
received to reopen the previously denied claim of entitlement 
to service connection for a left eye disorder.  However, the 
Veteran withdrew his appeal as to that issue by a May 2007 
statement.  See 38 C.F.R. § 20.204 (2009).

The Veteran provided testimony at a hearing before personnel 
at the RO in November 2007.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

The record reflects the Veteran was scheduled for an earlier 
hearing before personnel at the RO in May 2007.  However, the 
record reflects that this hearing was canceled in lieu of new 
VA examinations.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the Veteran's increased rating 
claims.  Accordingly, these claims are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current low back disorder was incurred in or otherwise the 
result of his active service.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current bilateral knee disorder was incurred in or otherwise 
the result of his active service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  Bilateral knee disorders were not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in July 2004, 
which is clearly prior to both the December 2004 and April 
2005 rating decisions that are the subject of this appeal.  
He was also sent additional notification via letters dated in 
March 2006, followed by readjudication of the appeal by a 
February 2010 Supplemental Statement of the Case (SSOC) which 
"cures" the timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his claims have been satisfied 
regarding the claims of service connection for a low back 
disorder and bilateral knee disorders.  The Veteran's service 
treatment records are on file, as are various post-service 
medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the November 2007 RO hearing.  
Nothing indicates he has identified the existence of any 
other relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded VA medical examinations 
regarding this case in August 2004 and June 2008, the latter 
of which included an opinion that addressed the etiology of 
his current low back disorder.  As this opinion was based 
upon both a medical evaluation of the Veteran, and an 
accurate understanding of his medical history based upon 
review of his VA claims folder, the Board finds they are 
supported by an adequate foundation.  No competent medical 
evidence is of record which specifically refutes the findings 
of the June 2008 VA examination, and the Veteran has not 
otherwise identified any prejudice therein.  Accordingly, the 
Board finds that this examination is adequate for resolution 
of this case.  Although no opinion was obtained as to the 
etiology of the bilateral knee disorders, for the reasons 
stated below the Board finds that no such development is 
warranted based on the facts of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis 

In essence, the Veteran contends that his current 
disabilities of the back and knees are due to injuries 
sustained when a tank hatch fell on him, striking his head.  
He maintains that he injured his back and knees as a result 
of falling into the tank as a result thereof.  However, while 
the Veteran's service treatment records confirm he was hit in 
the face by a tank hatch in May 1979, there was no indication 
of any injury to the back and/or knees at that time.  

The Board acknowledges that the Veteran's service treatment 
records contain multiple findings regarding low back problems 
during his periods of active service.  For example, his spine 
was clinically evaluated as normal on the July 1972 
enlistment examination into his first period of active duty.  
He also indicated on a concurrent Report of Medical History 
that he had not experienced recurrent back pain.  However, 
subsequent records from July 1973 reflect he hurt his back 
from falling out of a top bunk.  Physical examination showed 
lumbosacral spine tenderness, spasmatic, with an overall 
impression of contusion.  He also indicated on an August 1973 
Report of Medical History that he had experienced recurrent 
back pain, although no such disability was shown on the 
concurrent service examination; his spine was clinically 
evaluated as normal.  

The Veteran's spine was again clinically evaluated as normal 
on a March 1978 enlistment examination into his second period 
of active duty.  He also indicated on the concurrent Report 
of Medical History that he had not experienced recurrent back 
pain.  Subsequent records reflect treatment for complaints of 
low back pain in July and August 1979.  The Veteran also 
indicated on an August 1979 Report of Medical History that he 
had experienced recurrent low back pain.  The Physician's 
Comments section of this Report attributed these complaints 
to mechanical low back pain.  Moreover, the Veteran's spine 
was again clinically evaluated as normal on the concurrent 
service examination.

The Board also observes that the competent medical evidence 
reflects the Veteran does have a current low back disorder.  
For example, the pertinent August 2004 VA medical examination 
diagnosed lumbar strain with mild to moderate functional loss 
due to pain.  However, it should be noted that the competent 
medical evidence does not actually show degenerative disc 
disease.  X-rays taken of the lumbosacral spine in 
conjunction with the August 2004 VA examination were normal.  
Similarly, X-rays taken in December 2006 showed the lumbar 
lordosis was maintained; the vertebral bodies, intervertebral 
spaces and the posterior elements appeared essentially 
normal; and there was no evidence of compression fracture or 
dislocation noticed.  

In addition, there is competent medical evidence of a current 
disability of the knees.  The pertinent August 2004 VA 
examination diagnosed degenerative osteoarthritis of 
bilateral knees with mild to moderate limitation, due to 
pain.  X-rays conducted in conjunction with this examination 
revealed early osteoarthritis of both knees.  The Board 
notes, however, that while the Veteran's service treatment 
records indicate treatment for problems associated with the 
feet and leg cramps, there is no indication of any problems 
actually associated with either knee.  In fact, the Veteran 
consistently indicated that he had not experienced "trick" 
or locked knee on his Reports of Medical History, and his 
lower extremities were consistently evaluated as normal on 
the service examinations.

The Board also reiterates that, despite the Veteran's in-
service complaints of back pain, his spine was consistently 
evaluated as normal on his service examinations.  Moreover, 
the Board finds it significant that there was no indication 
of any back or knee disorder on a May 1980 VA medical 
examination conducted shortly after his separation from 
service, or on an October 2000 VA general medical 
examination.  In fact, the October 2000 examination noted 
that both knees and the back appeared normal, with full range 
of motion for all of these joints.  Simply put, there is no 
competent medical evidence of any chronic disability of the 
back and/or knees until years after the Veteran's periods of 
active duty, even on competent medical evaluation.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that the Veteran has had multiple 
claims for VA benefits in the years following his separation 
from service.  However, he did not raise a claim of service 
connection for the back or knees until 2004, approximately 25 
years after his last period of active duty.  If he did have 
such chronic disabilities that were incurred during service, 
it would appear only logical that he would have raised his 
claim at an earlier time.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (A veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

In view of the foregoing, the Board finds that the Veteran's 
current contentions that he incurred chronic disabilities of 
the back and knees during service are not credible.  
Therefore, any competent medical opinion which relates these 
disabilities to service is not entitled to probative value, 
even if such opinions were of record.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (A medical opinion based on an 
inaccurate factual premise is not probative); See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (A medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

The Board further notes that the June 2008 VA examination 
contains an opinion against the Veteran's current low back 
disorder being causally related to his active service.  In 
pertinent part, the examination instructions note that the 
examiner was provided with an accurate summary of the 
Veteran's in-service complaints regarding the back.  However, 
on review of the incidents related in the file, the examiner 
opined that they all related to acute episodes which 
spontaneously resolved, and did not result in any low back 
disability.  

The Board reiterates that no opinion was obtained regarding 
the etiology of the Veteran's knees.  However, as detailed 
above, the Board found that any competent medical opinion 
relating such a disability to service based upon the 
Veteran's reported history was not entitled to probative 
value.  Moreover, unlike the low back disorder, there are no 
in-service treatment records regarding the knees.  Simply 
put, there is no relevant complaint or clinical finding for a 
clinician to link the current bilateral knee disorder to the 
Veteran's military service.  Therefore, no such development 
is warranted in this case.

The Board also observes that as the Veteran's osteoarthritis 
of the knees was first diagnosed many years after his 
separation from service, he is clearly not entitled to a 
grant of service connection for a chronic disability being 
present within the first post-service year pursuant to 
38 C.F.R. §§ 3.307 and 3.309(a).  No other presumptive 
provision appears to be applicable to these claims, nor does 
the record indicate any other basis for an award of service 
connection.  

For these reasons, the Board concludes that the preponderance 
of the competent medical and other evidence is against the 
Veteran's current low back and bilateral knee disorders being 
incurred in or otherwise the result of his active service.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to 
these claims must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.


REMAND

The Board acknowledges that the Veteran was accorded VA 
examinations to evaluate the current severity of his service-
connected right retinal detachment, headaches, and facial 
hyperthesia in August 2004, February 2005, June 2007, July 
2007, and August 2007.  However, in an April 2010 statement 
the Veteran's accredited representative contended that new 
examinations were warranted in this case, indicating that 
these disabilities had increased in severity since these last 
examinations.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995);Green v. Derwinski, 
1 Vet. App. 121 (1991).  Therefore, the Board concludes that 
these claims must be remanded for new examinations.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his right retinal detachment with 
impaired vision, headaches, and facial 
hyperthesia since June 2009.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded new 
examinations to evaluate the current 
severity of his service-connected right 
retinal detachment with impaired vision, 
headaches, and facial hyperthesia.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
February 2010, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


